                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/5/2020
 -------------------------------------------------------------- X
 CAMILLE LEWANDOWSKI,                                           :
                                                                :
                                              Plaintiff,        :
                                                                :          20-CV-0948 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 CHIPOTLE MEXICAN GRILL, INC.,                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff, as the party invoking federal diversity jurisdiction, bears the burden

of demonstrating this Court’s subject-matter jurisdiction, Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994), including “complete diversity,” Raymond Loubier Irrevocable

Tr. v. Loubier, 858 F.3d 719, 725 (2d Cir. 2017) (internal quotation marks omitted);

        WHEREAS Plaintiff’s Complaint indicates that Plaintiff “was and still is a resident of

New York” and defendant “was and still is a corporation or a body corporate formed and existing

in accordance with the laws of the State of New York,” Dkt. 1 ¶¶ 1-2;

        WHEREAS this Court must dismiss any action without prejudice if it “determines at any

time that it lacks subject-matter jurisdiction over it,” Fed. R. Civ. P. 12(h)(3);

        IT IS HEREBY ORDERED that no later than February 12, 2020, Plaintiff must file a

letter showing cause why this case should not be dismissed without prejudice for lack of federal

subject-matter jurisdiction.

SO ORDERED.
                                                                    ________________________
Date: February 5, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
